Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
For Claim 16, line 6 is amended from “assembly comprising:” to --dual-display assembly comprising:-- 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
For Claim 1, there is no prior art nor reasons to modify any prior art to have a display assembly comprising: a display device, wherein: the display device is a first display device and an outer face of an outer frame comprises a second display device; the first display device is positioned on the outer frame so that, when the outer frame is connected with the passenger-facing internal aircraft structure, the first display device directly faces a passenger seat and the second display device is positioned on a side surface of the outer frame so that, when the outer frame is connected with the passenger-facing internal aircraft structure, the second display device substantially faces an aisle adjacent the passenger seat.  Dependent Claims 3-4 and 6-9 are allowable based on dependency off of Claim 1
For Claim 16, there is no prior art nor reasons to modify any prior art to have a privacy enclosure for a passenger seat, comprising: an enclosure shaped to partially enclosure shape to partially enclose a portion of a passenger seat and configured to attach to a cabin floor; and a dual-display assembly connected with an aft portion of the enclosure, the dual-display assembly comprising: a first display connected with the aft portion of the enclosure and arranged to directly face a passenger seat when connected with the enclosure; and a second display connected with the positioned laterally relative to the first display, wherein the first and second displays are configured to simultaneously display information from two different sources; wherein the enclosure has a side portion positioned substantially orthogonal to the aft portion, and wherein the second display is connected with the facing outward from the side portion.  Dependent Claims 17-18 and 20-21 are allowable based on dependency off of Claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        11/4/2021